MEMORANDUM **
Douglas Steven Bacon appeals from his guilty-plea conviction and 105-month sentence for possession of a stolen firearm, in violation of 18 U.S.C. § 922(j).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Bacon has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Bacon has not filed a pro se supplemental brief.
Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.